


116 HR 3503 IH: Passport Assistance for Disadvantaged Students Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3503
IN THE HOUSE OF REPRESENTATIVES

June 26, 2019
Ms. Johnson of Texas (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To direct the Secretary of Education to carry out a pilot program to make grants to institutions of higher education to pay the costs of obtaining a United States passport necessary for certain students to participate in a study abroad program.
 
 
1.Short titleThis Act may be cited as the Passport Assistance for Disadvantaged Students Act of 2019.  2.Demonstration program (a)AuthorizationThe Secretary shall carry out a pilot program to make grants to institutions of higher education to— 
(1)reimburse a student who is a Pell Grant recipient enrolled at the institution for the costs of obtaining a United States passport necessary for such student to participate in a study abroad program; and  (2)in coordination with the Secretary of State, directly pay the costs described in paragraph (1) in the case of a United States passport event carried out by the Secretary of State on the campus of such institution. 
(b)ApplicationTo be eligible to receive a grant under this section, an institution of higher education shall, not later than 1 year after the date of the enactment of this Act, submit an application to the Secretary that includes— (1)the number of Pell Grant recipients enrolled at the institution that participated in a study abroad program during each of the 5 years before the date of such application; 
(2)an assurance that the institution will report to the Secretary the number of Pell Grant recipients enrolled at the institution that participated in a study abroad program annually for each of the 4 years after the date on which the application is submitted;  (3)a description of how the institution will engage in student outreach in carrying a grant under this section; 
(4)such other information as the Secretary may require.  (c)Awards (1)RequirementsNot later than 2 years after the date of the enactment of this Act, the Secretary shall make grants under subsection (a) to each of the following: 
(A)A four-year public institution of higher education.  (B)A public historically Black college or university. 
(C)A public Hispanic-serving institution.  (2)Other awardsAfter making the awards required under paragraph (1), the Secretary— 
(A)may make grants to additional institutions of higher education; and  (B)shall give priority under subparagraph (A) to institutions of higher education with study abroad programs that offer science, technology, engineering, and math courses. 
(d)Reporting requirements 
(1)Institution reportingAn institution of higher education that receives a grant under this section shall not later than 1 year after receiving such grant submit to the Secretary and the Secretary of State a report that includes— (A)a description of the student outreach carried out through a grant under this section; and 
(B)the number of Pell Grant recipients who— (i)obtained a United States passport pursuant to such grant; and 
(ii)participated in a study abroad program in the year after the institution received such grant.  (2)Department reportingNot later than 1 year after the date of the enactment of this section, and annually for the 3 years thereafter, the Secretary, in coordination with the Secretary of State, shall submit a report to Congress that includes— 
(A)a description of the awards made under this section; and  (B)an assessment of the pilot program under this section. 
(e)Final assessmentNot later than 1 year after the date on which the pilot program authority terminates under subsection (f), the Secretary and the Secretary of State shall each— (1)prepare an assessment of the pilot program, including a recommendation as to whether— 
(A)the pilot program should be continued and expanded; or  (B)a similar program related to other higher education programs, such as graduate and postgraduate programs, community colleges, vocational programs, and apprenticeship programs, should be carried out; and 
(2)submit such assessment to Congress.  (f)TermThe authority to carry out the pilot program under this section shall terminate on the date that is 5 years after the date of the enactment of this Act. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000 for fiscal year 2021 and each of the succeeding 3 fiscal years.  (h)DefinitionsIn this section: 
(1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term under section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).  (2)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution under section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)). 
(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act (20 U.S.C. 1002).  (4)Pell Grant recipientThe term Pell Grant recipient means a recipient of financial aid under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.). 
(5)SecretaryThe term Secretary means the Secretary of Education.   